       Case 1:98-cv-02636-LAP Document 328
                                       327 Filed 04/19/21
                                                 04/16/21 Page 1 of 1




                   ALEXANDER E. EISEMANN
                              ATTORNEY AT LAW
                         20 Vesey Street, Suite 400    282 Katonah Avenue, Suite 244
                         New York, New York 10007        Katonah, New York 10536
                                   S)))))))Q
                             Tel: (212) 420-8300
                             Fax: (212) 420-8338
                                 aee@eislaw.com


                             April 16, 2021

VIA ECF

Hon. Loretta A. Preska
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
  United States Courthouse
500 Pearl Street, Room 1320
New York, New York 10007-1312

      Re:   Securities and Exchange Commission v. Stewart, et al.,
                             98 Civ. 2636 (LAP)

Dear Judge Preska:

          I write on behalf of my client, Phyllis J. Gottlieb,
and the U.S. Securities and Exchange Commission to propose a
briefing schedule for Mrs. Gottlieb's pending motion to release
funds.

          The parties jointly propose that the SEC's opposition
shall be filed on or before May 4, 2021, and that Mrs. Gottlieb's
reply shall be filed on or before May 14, 2021.

          If your Honor approves this schedule, we respectfully
request that you so-order it by memorandum endorsement of this
letter.

                                   Respectfully submitted,



                                   Alexander E. Eisemann

cc:   Counsel of record
      (by ECF)


                             The proposed briefing schedule is
                             approved. SO ORDERED.
                                                           4/19/2021
